| PERMIS DE RECHERCHE ZAAFRANE |

CONTRAT D'ASSOCIATION

ET

SES ANNEXES

ENTRE

LS

L'ENTREPRISE TUNISIENNE d'ACTIVITES
PETROLIERES

ET

M.P.ZARAT Limited

CONTRAT D'ASSOCIATION

ENTRE LES SOUSSIGNES:
L'Entreprise Tunisienne d'Activités Pétrolières (ci-après dénommée «ETAP>»), dont le siège
est au 27 bis, avenue Khéreddine Pacha, 1002 Tunis-Belvédère, représentée par son
Président Directeur Général, Monsieur Khaled BECHEIKH.

d'une part
Et,
M.P. ZARAT Limited (ci-après dénommée « M.P. ZARAT » dont le siège est sis à Caledonian
House, Georges Town, Grand Cayman, Iles Cayman, British West Indies et faisant élection
de domicile au 109, Avenue Jugurtha, 1002, Tunis, Tunisie, représentée par son
Président Directeur Général, Monsieur Tarek MEKADA.

d'autre part
ETAP et M.P. ZARAT sont désignées ci-après , individuellement par le terme « Co-Titulaire »
et collectivement par le terme « Titulaire » .
M.P.ZARAT est désignée ci-après par le terme « la SOCIETE ».
Il est préalablement exposé ce qui suit :

ETAP et la SOCIETE ont déposé, en date du 12 septembre 2006 une demande de Permis de
Recherche dans les conditions définies dans le Code des Hydrocarbures promulgué par la Loi
n°99-93 du 17 août 1999 modifiée et complétée par la Loi n°2002-23 du 14 février 2002 et
par la Loi n°2004-61 du 27 juillet 2004.

Le Permis demandé dit "Permis ZAAFRANE" porte sur mille eux cent quatre vingt douze
(1292) périmètres élémentaires de quatre (4) km2 chacun, d'un seul tenant, soit cinq mille
cent soixante huit kilomètres carrés ( 5168 km2).

ETAP et la SOCIETE ont fixé leur pourcentage de participation dans le Permis comme suit:
+ cinquante pour cent (50%) pour ETAP,
+ _ cinquante pour cent (50%) pour la SOCIETE.

Elles ont décidé de conduire en commun les opérations de recherche des hydrocarbures dans
le Permis ainsi que les opérations de développement et d'exploitation des concessions qui en
seraient issues.

Elles ont conclu le présent Contrat d'Association en vue de définir les conditions et modalités
de leur association ainsi que les droits et obligations qui résulteront pour chacune d'elles de
la Convention Particulière et du Cahier des Charges qui seront conclus entre l'Etat Tunisien
d'une part et ETAP et la SOCIETE d'autre part, à l'occasion de l'attribution du Permis.

Ceci étant exposé, il a été arrêté et convenu ce qui suit :
TITRE 1
DISPOSITIONS GENERALES

Article premier : Définitions

Aux fins de l'application du présent Contrat, les mots et expressions qui y sont utilisés ont la
signification suivante :

1. Contrat : désigne le présent Contrat d'Association et ses Annexes.

2. Code des Hydrocarbures : signifie le Code des Hydrocarbures promulgué par la loi n°99-
93 du 17 août 1999 telle que complétée et modifiée par la loi n°2002 du 14 février 2002 et
par la loi n°2004-61 du 27 juillet 2004, ainsi que les textes subséquents pris pour son
application.

3. Partie(s) : désigne ETAP et/ou la SOCIETE et leurs cessionnaires éventuels.

4. Permis : désigne le Permis de Recherche dit "Permis ZAAFRANE" qui sera accordé
conjointement et dans l'indivision à ETAP et à la SOCIETE par Arrêté du Ministre chargé des
Hydrocarbures tel que ce Permis existe à chaque instant compte tenu des renouvellements et
s'il y a lieu, des réductions et/ou des extensions de la durée et/ou de la superficie y
apportées.

5. Concession ou "Concession d'Exploitation" : signifie le titre des Hydrocarbures dérivant du
Permis, octroyé conformément aux dispositions du Code des Hydrocarbures et de la
Convention et ses annexes.

6. Convention Particulière : désigne la Convention relative aux travaux de recherche et
d'exploitation des gisements d'Hydrocarbures dans le Permis, laquelle Convention sera signée
à Tunis entre l'Etat Tunisien, d'une part et par ETAP et la SOCIETE d'autre part et ce
conformément au Code des Hydrocarbures.

7. Cahier des Charges : désigne le Cahier des Charges qui sera signé et annexé à la
Convention Particulière. >

8. Opérateur : désigne la Partie chargée d'effectuer toute opération en vertu du présent
Contrat.

9. Découverte Economiquement Exploitable : désigne une Découverte d'hydrocarbures, que
l'une ou les Partie(s) décide(ent) de développer et de mettre en production.

10. Capacité Optimale de Production : désigne la capacité qui permet la récupération
optimale des réserves compte tenu des caractéristiques techniques du gisement et en
respect des saines pratiques et usages dans l'industrie pétrolière.

11. Hydrocarbures : signifie les hydrocarbures naturels liquides et gazeux, tels que définis à
l'Article 2.e. f. et g. du Code des Hydrocarbures.

12. Société ou Organisme Affilié : désigne :

a) toute société ou organisme dans les assemblées desquelles une Partie détient
directement ou indirectement plus de cinquante pour cent (50%) des droits de vote, ou

b) toute société ou organisme ou établissement public détenant, directement ou
indirectement, plus de cinquante pour cent (50%) des droits de vote dans les assemblées

d'une Partie, ou [4
c) toute société ou organisme dans les assemblées desquelles plus de cinquante pour
cent (50%) des droits de vote sont détenus directement ou indirectement par une Partie, au
sens des alinéas a et b ci-dessus, ensemble ou séparément.

13. Dollars : désigne le Dollar des Etats Unis d'Amérique.
Article deux : Objet du Contrat

Le présent Contrat a pour objet de définir les conditions selon lesquelles les Parties
entendent réaliser en commun l'exploration, l'appréciation, le développement et l'exploitation
des gisements d'hydrocarbures dans le Permis et les concessions qui en seraient issues, ainsi
que le traitement et le transport de ces substances.

Article trois : Création de l'Association et Pourcentage de participation

A la date de la signature du présent Contrat, il est créé entre les Parties une association (ci-
après dénommée "Association"), n'ayant pas la personnalité juridique, dont le but est la
réalisation des opérations visées à l'Article 2 ci-dessus.
3.1. Les pourcentages de participation des Parties dans l'Association sont :

- cinquante pour cent (50%) pour ETAP,

- cinquante pour cent (50%) pour la SOCIETE.

3.2. Seule et seulement pour une (des) concession(s) donnée(s), les pourcentages de
participation pourront être modifiés si ETAP décide, conformément à l'Article 94 du Code des
Hydrocarbures, de réduire son pourcentage de participation.

3.3. Sauf dispositions contraires du présent Contrat :

a. Les Parties supportent, chacune proportionnellement au pourcentage de sa participation
défini ci-dessus, les coûts d'exploration, d'appréciation et les dépenses relatives au
développement et à l'exploitation, réalisées au titre du présent Contrat.

b. Proportionnellement au pourcentage de sa participation, chaque Partie détient tous
biens et intérêts acquis en vertu du présent Contrat, et assume les responsabilités
découlant dudit Contrat.

c. Notamment, chaque Partie dispose, proportionnellement à son pourcentage de
participation, du droit aux réserves d'hydrocarbures, en place ainsi que ceux extraits des
concessions qui seraient issues du Permis.

Article quatre : Fonctionnement de l'Association

Les études et travaux, approuvés par le Comité d'Opérations, sont réalisés directement ou
indirectement par l'Opérateur en étroite collaboration avec les Parties, comme indiqué ci-
après.

4.1. Comité d'Opérations :

4.1.1. Composition :

Le Comité d'Opérations se compose de deux membres, un représentant nommé par l'ETAP et

un représentant nommé par la SOCIETE. Chaque Partie nommera également des
représentants suppléants.

Dans le cas où la SOCIETE cède un pourcentage de sa participation à une autre société sur
le Permis ou sur une concession issue de ce Permis, le nombre de représentants de l'ETAP et
celui des Sociétés au Comité d'Opérations sera défini dans le cadre de l'avenant au Contrat
d’Association signé à cette occasion, l'ETAP ayant toujours un nombre de représentants égal
à celui des sociétés.

k (f

L
Etant entendu que sur une concession dans laquelle ETAP ne participe pas, cette dernière
n'aura pas de représentant.

La présidence du Comité d'Opérations est assurée par l'Opérateur.
4.1.2. Fonctions :

Le Comité d'Opérations est chargé de prendre les décisions relatives à l'ensemble des
opérations et travaux de l'Association et notamment :

- d'arrêter les programmes d'opérations et de travaux ainsi que les budgets
correspondants sur proposition de l'Opérateur;

-__ d'approuver la nature et l'implantation de tous travaux;
-_ d'approuver la liste des fournisseurs proposés par l'Opérateur;

- d'approuver les contrats et marchés proposés par l'Opérateur à la suite des appels
d'offres et dont le montant est supérieur à l'equivalent en Dinars Tunisiens de trois
cent mille (300.000) Dollars;

- d'examiner les comptes rendus d'activités préparés par l'Opérateur et de contrôler
celui-ci dans la conduite et l'exécution des travaux qui lui sont confiés;

-_ d'arrêter les programmes de production après examen des propositions présentées par
l'Opérateur;

- d'approuver sur proposition de l'Opérateur ou, à défaut de proposition de celui-ci
trente jours (30) avant la date limite légale de dépôt des dossiers, sur proposition
d'une des Parties, les renouvellements, abandons, extensions de la durée et/ou de la
superficie du Permis, demandes de concessions concernant les titres d'hydrocarbures
détenus ou à détenir par l'Association;

- de créer tout comité technique qui lui semble nécessaire; dans ce cas les Parties
fixeront les règles de sa composition et de son fonctionnement ainsi que ses
attributions qui devront s'inscrire dans le cadre du présent Contrat ; étant entendu que
ledit comité technique soumettra ses recommandations au Comité d'Opérations pour
décision.

4.1.3. Délibérations :

Les décisions du Comité d'Opérations sont prises à l'uffanimité des représentants désignés
par les Parties.

Il est toutefois convenu, qu'au cas où l'unanimité ne pourrait être obtenue au sein du Comité
d'Opérations:
ï. relativement à une décision concernant une opération financée par une seule Partie, la

proposition présentée par le représentant de la Partie qui assure la totalité du
financement sera considérée comme adoptée,

ii. relativement à une décision concernant une opération financée en commun, la
proposition sera considérée comme adoptée si elle est agréée par la Partie, ou les
Parties, qui assureront au moins soixante pour cent (60%) du financement.

Chacune des Parties s'engage pour sa part à faire en sorte que l'Association soit en mesure
de respecter les obligations et de préserver les droits stipulés par la Convention Particulière.

Chacune des Parties s'engage en outre à ce que les positions que ses représentants
prendront au cours du Comité d'Opérations n'aient pas pour effet de faire perdre à l'autre
Partie le bénéfice des garanties prévues par la Convention Particulière.
4.1.4. Convocations et Réunions :

a) Le Comité d'Opérations se réunit au moins une fois par semestre, en tout lieu convenu à
l'avance d'un commun accord, sur la convocation de son Président, adressée à chaque
représentant avec préavis de quinze (15) jours. En cas d'urgence, ce délai peut être réduit
d'un commun accord.

La convocation écrite précise la date, l'heure, le lieu et l'ordre du jour de la réunion; l'ordre
du jour comporte notamment toute question formulée auparavant par écrit par l'un des
représentants. Si l'un des représentants en exprime le désir par écrit, le Président est tenu
de convoquer le Comité d'Opérations dans un délai n'excédant pas quinze (15) jours.

L'Opérateur pourra soumettre des résolutions pour approbation par le Comité d'Opérations,
lesquelles résolutions pourront être signées par les membres représentants des Parties lors
de la réunion dudit Comité d'Opérations ; dans ce cas, elles prendront effet à compter de la
date à laquelle la réunion a eu lieu.

Dans les quinze (15) jours qui suivent la réunion du Comité d'Opérations, le Président
adresse à chacun des représentants un projet de procès-verbal détaillé de la réunion.

Chacun des représentants dispose de quinze (15) jours pour formuler les observations et
corrections qu'il entend voir figurer, l'absence de réponse valant acceptation du procès-
verbal. Après intégration des observations des représentants, le Président fait circuler auprès
de chacun le procès-verbal définitif pour signature.

b) Nonobstant les dispositions du paragraphe a) ci-dessus, l'Opérateur pourra adresser par
courrier aux membres du Comité d'Opérations pour approbation de projets de résolution s'il
estime qu'il n’est pas nécessaire de convoquer le Comité d'Opérations ou si des circonstances
particulières l'obligent de décider de la sorte pour faire approuver de telles résolutions. Il est
entendu que l'Opérateur devra fournir toute information et donnée relatives aux aspects
traités par la résolution considérée.

4.2. Réalisation des Travaux :

L'Opérateur, désigné conformément au paragraphe suivant, est appelé à réaliser pour le
compte des Parties l'ensemble des travaux de recherches et/ou de développement et/ou
d'exploitation des hydrocarbures sur le Permis et les Concessions qui en seraient issues, ainsi
que du traitement et du transport de ces hydrocarbures,

L'Opérateur entreprend toute action nécessaire pour préserver et protéger les biens et
propriétés des Parties et mène les opérations en conformité avec les règles de l'art et les
saines pratiques connues dans l'Industrie Pétrolière Internationale.

L'Opérateur est chargé notamment :
-_ d'appliquer les décisions prises par le Comité d'Opérations;

- de préparer et conclure les contrats de services avec les sociétés de services tierces, et
de suivre la bonne exécution des opérations qui leur sont confiées; étant entendu que
pour les sociétés tunisiennes les dispositions de l'article 62.2.b du Code des
Hydrocarbures seront applicables en la matière ;

- de tous autres mandats qui lui sont confiés par le Comité d'Opérations.

4.3. Opérateur pour le compte de l'Association :
Les Parties consentent à nommer :
a. M.P. ZARAT en tant qu'Opérateur pour les travaux d'exploration, d'appréciation, de

développement et d'exploitation, financés par M.P.ZARAT seule.
À TA
b. ETAP en tant qu'Opérateur pour les travaux d'exploration, d'appréciation, de
développement et d'exploitation, financés par ETAP seule.

c. Un Groupe Projet avec une équipe conjointe (M.P.ZARAT /ETAP) au sein de l'Opérateur
M.P.ZARAT et sous sa responsabilité, pour toutes les opérations de développement
financées conjointement pour toute Concession à laquelle ETAP participe. La
composition et les règles de fonctionnement du groupe projet seront convenues d'un

commun accord entre les Parties en temps opportun.

Dans les quatre-vingt dix (90) jours qui suivent la réalisation du Plan de développement,
avec mise en exploitation des installations, M.P.ZARAT devra fournir une notification écrite à
ETAP sur l'achèvement des travaux (« Avis d'Achèvement »).

Pour la conduite des projets, l'Opérateur fera appel en priorité à un personnel pris si possible
au sein de l'ETAP pour des périodes limitées dans le temps.

d. Après notification de l'Avis d'Achèvement pour chaque Concession développée
conjointement, M.P.ZARAT exercera le rôle d'Opérateur pour les opérations
d'exploitation sur la Concession pour une période de vingt quatre (24) mois calendaires ;

e. Ladite période visée à l'alinéa (d) ci-dessus est renouvelable jusqu'à ce que ETAP notifie
M.P.ZARAT de sa décision de créer une société commune (ETAP/ M.P.ZARAT) opérant
au prix coûtant et qui assure le rôle d'Opérateur, à condition que l'ETAP détienne une
participation égale ou supérieure à quarante pour cent (40%) dans la Concession
considérée et que les réserves récupérables de la dite Concession soient au moins
égales à 25 Millions de barils d'huiles équivalents.

La notification faite par ETAP pour la création de la société commune (ETAP/ M.P.ZARAT) qui
assumera le rôle d'Opérateur, devra être reçue par M.P.ZARAT au plus tard six (6) mois
avant la fin de la période des vingt-quatre (24) mois sus-visée . Au cours de ces six (6) mois,
M.P.ZARAT et ETAP conviendront des modalités de transfert du rôle d'Opérateur et
notamment :

+ Les modalités de la création de la société et de son fonctionnement ;
+ Les organes de gestion de la société ;
+ Les procédures relatives à la gestion du Compte Commuñ"de l'Association.

L'Accord entre Actionnaires et les Statuts de la société commune seront conclus au cours de
ces six (6) mois.

4.4. Accord d'Opérations :

Un Accord d'Opérations qui fait l'objet de l'Annexe A ci-jointe fait partie intégrante du
présent Contrat.

4,5. Représentation de l'Association :

Chaque Partie assure sa représentation auprès des Administrations et des Pouvoirs Publics
Tunisiens pour toutes affaires concernant ses droits et intérêts propres.

TITRE IT
DISPOSITIONS RELATIVES AUX OPERATIONS DE RECHERCHE

Article cinq : Définition des Opérations de Recherche

Par opérations de recherche, on entend toutes les opérations effectuées à la surface et dans
le sous-sol du Permis et/ou Concessions en vue d'établir l'existence de gisements
d'hydrocarbures.

Par opérations de recherche, on entend, sans que la liste ci-dessous ne soit limitative:

a. les études et campagnes topographiques, sismiques, géodésiques, hydrographiques,
aéromagnétiques et météorologiques;

b. les études et campagnes géologiques, d'environnement et géophysiques;

c. les forages, carottages, tests de puits, essais et évaluation des données provenant de
puits d'exploration et d'appréciation;

d. les travaux d'appréciation;

e. les travaux, ou études techniques, ou économiques afférents aux opérations précédentes.

Article six: Opérations de Recherche financées par la SOCIETE seule

6.1. Sauf dispositions contraires du présent Contrat, la SOCIETE assure seule, sur le Permis,
le financement des opérations de recherche définies à l'Article 5 ci-dessus.

6.2. la SOCIETE est notamment seule responsable vis-à-vis de l'AUTORITE CONCEDANTE de
l'obligation relative à la réalisation des travaux minima en application des dispositions des
articles 3, 5 et 9 du Cahier des Charges.

6.3. Durant la première période de validité du Permis, la SOCIETE s'engage à réaliser à ses
frais et risques le programme des travaux minima prévu à l'Article 3 du Cahier des Charges
et le cas échéant celui prévu aux Articles 5 et 9 dudit Cahier des Charges.

6.4, La SOCIETE est seule redevable à l'AUTORITE CONCEDANTE du versement prévu par le
Cahier des Charges en cas de non-exécution du programme minimum des travaux.

En conséquence, si pour une raison quelconque, la SOCIETE n'a pas réalisé le programme de
travaux minimum prévu par le Cahier des Charges, à la fin d'une période quelconque de
validité du Permis, la SOCIETE est redevable à l'AUTORITE CONCEDANTE du montant
découlant de l'application de l'Article 3, 5 et 9 du Cahier des Charges.

6.5. La SOCIETE assure seule le versement du droit fixe relatif à la superficie du Permis tel
que prévu par les dispositions de l'article 101.1.1. du Code des Hydrocarbures.

6.6. La SOCIETE assure seule le financement des travaux d'appréciation nécessaires à la
reconnaissance de toute structure ayant mis en évidence une découverte.

6.7. La SOCIETE ne peut prétendre à aucun remboursement de la part d'ETAP au titre du
financement des opérations de recherche et d'appréciation sauf dans le cas prévu à l'Article
14 ci-dessous.

Article sept : Renouvellement du Permis

Après réalisation des travaux minima dans le périmètre couvert par le Permis, au cours de la
période de validité arrivée à échéance et un (1) mois au moins avant la date limite de dépôt
de la demande de premier renouvellement, la SOCIETE est tenue de notifier à ETAP sa
décision relative au renouvellement.

En cas de décision de non-renouvellement du Permis, ETAP dispose de la faculté de
renouveler ledit Permis à son seul bénéfice.

La SOCIETE cédera alors à ETAP ses droits et obligations sur le Permis et notifiera cette

décision à l'AUTORITE CONCEDANTE en application des dispositions du Code des
Hydrocarbures.

En cas de renouvellement du Permis, la SOCIETE s'engage à réaliser, au cours de la période
de renouvellement en question, le programme de travaux minimum tel que prévu dans les
Articles 3 à 5 inclus et l'Article 9 du Cahier des Charges annexé à la Convention Particulière.

Article huit: Participation d'ETAP aux Opérations de Recherche sur le Permis

8.1 ETAP dispose de la faculté de proposer au Comité d'Opérations, en plus du programme
annuel de recherche prévu par la SOCIETE, un programme de travaux et de budget dans
lequel elle proposera la réalisation d'un (1) forage par période de validité du Permis si et
seulement si l'obligation de travaux minimum relative à ladite période a été réalisée.

a. Dans le cas où le Comité d'Opérations déciderait à l'unanimité la réalisation du
programme proposé par ETAP, le financement de ce programme sera assuré par la
SOCIETE.

b. Dans le cas où l'unanimité du Comité d'Opérations n'a pas été obtenue, ETAP dispose de
la faculté de réaliser ce programme, à sa seule charge et à son seul risque, au titre de
travaux supplémentaires selon les dispositions prévues à l'Article 11 ci-après.

8.2. ETAP dispose de la faculté d'entreprendre l'approfondissement d'un puits d'exploration
au-delà de l'objectif et/ou la profondeur initialement convenue entre les Parties.

a. Dans le cas où le Comité d'Opérations décide à l'unanimité la réalisation du programme
proposé par ETAP, le financement de ce programme sera assuré par la SOCIETE.

b. Dans le cas où l'unanimité du Comité d'Opérations n'a pas été obtenue, ETAP dispose de
la faculté de réaliser ce programme, à sa seule charge et à son seul risque, au titre de
travaux supplémentaires selon les dispositions prévues à l'Article 11 ci-après.

Article neuf : Opérations de Recherche et d'appréciation sur Concession
Commune Le

En application des dispositions de l'Article 49.1. Deuxième alinéa et celles de l'Article 96.3. du
Code des Hydrocarbures, les dispositions ci-après seront appliquées pour ce qui concerne les
éventuels travaux de recherche et d'appréciation réalisés sur Concession commune.

9.1. On entend par opérations de recherche sur Concession commune, la réalisation d'un ou
plusieurs forages implantés à l'intérieur de cette Concession, précédés ou non par des
opérations d'exploration définies à l'Article 5 alinéas (a) et (b) ci-dessus, ayant pour objectif
d'évaluer un horizon réservoir différent du réservoir producteur ou l'horizon réservoir
producteur mais sur une structure différente de la structure en production.

9.2. On entend par opérations d'appréciation sur Concession commune, la réalisation de
programmes de travaux comprenant notamment le forage de puits destinés à vérifier une
extension d'une structure en production et/ou reconnaître un compartiment non foré de
cette même structure.

9.3. Les opérations de recherche et/ou d'appréciation sur Concession commune, sont
considérées comme des opérations d'exploration normale et l'ensemble des dispositions du
présent Titre leur est applicable, notamment leur prise en charge en totalité par la SOCIETE.

9.4. Dans les quatre vingt dix (90) jours qui suivent la mise en évidence d'un horizon
réservoir différent du réservoir producteur ou un horizon réservoir producteur mais sur une

: (de
structure différente de la structure en production ou la confirmation d'une extension ou la
reconnaissance d'un compartiment de cette même structure à la suite d'opérations réalisées

dans le cadre du présent article, la SOCIETE établit et remet à ETAP un plan de
développement complémentaire de la Concession considérée comportant notamment :

- toutes informations sur la productivité des puits, sur les réserves probables
additionnelles ainsi que sur les moyens envisageables pour l'évacuation de la
production récupérable et les coûts correspondants;

- une estimation de la capacité optimum de production, des investissements et des
moyens à mettre en œuvre ainsi que des charges de toutes natures pour la mise en
développement et l'exploitation de la nouvelle découverte ou de l'extension
économiquement exploitable d'une découverte existante.

Dans les soixante (60) jours qui suivent la remise dudit plan de développement
complémentaire, ETAP est tenue de notifier à la SOCIETE sa décision de participer ou non à
ce développement complémentaire avec un taux de participation égal à celui qu'elle détient
dans la concession considérée.

Dans le cas où ETAP décide de participer au développement complémentaire de la
concession considérée, la quote-part d'ETAP des dépenses d'exploration et/ou d'appréciation
réalisées par la SOCIETE seule, conformément aux dispositions du présent Article, sera
incorporée dans les dépenses de recherche imputables à la Concession considérée et sera
remboursée par ETAP selon les dispositions de l'Article 14 ci-après.

Dans le cas où ETAP décide de ne pas participer au développement complémentaire de la
Concession considérée, la quote-part d'ETAP des dépenses de recherche et/ou
d'appréciation, sera à la demande de la SOCIETE, transférée des comptes d'ETAP aux
comptes de la SOCIETE et ce à quelque fin que ce soit notament son amortissement et/ou
limputation au calcul du rapport (R) tel que défini dans le Code des Hydrocarbures de toute
Concession dans laquelle la SOCIETE détient des interêts conformément aux dispositions
légales en la matière.

Il est entendu que dans ce dernier cas :

-_ l'ETAP ne bénéficiera pas de sa part dans la production,additionnelle provenant dudit
développement complémentaire de la concession considérée;

- toutes les dépenses de quelque nature que ce soit, relatives au développement
complémentaire et des coûts d'exploitation additionnels de la concession considérée
seront à la charge de la SOCIETE.

-_ toute la production additionnelle provenant dudit développement complémentaire de la
Concession considérée reviendra à la SOCIETE.

Article dix : Cas d'une Découverte Potentiellement Exploitable

10.1 Lorsque les opérations de recherche conduisent à une Découverte Potentiellement
Exploitable, l'Opérateur remet à ETAP, dans les cent vingt (120) jours qui suivent la fin des
essais de production tel que défini à l'article 40.2 du Code des Hydrocarbures, un rapport
d'appréciation de la découverte considérée.

Ce rapport comporte :
- les résultats techniques afférents au forage réalisé et au gisement découvert,
- une estimation des réserves et de la capacité de production,
- un programme d'appréciation de la découverte considérée tel que prévu à l'Article 40.1

du Code des Hydrocarbures.
tr Lx
- une préétude technique et économique de faisabilité de développement;
- une estimation des coûts d'exploration encourus.

10.2. Dans le cadre d'un programme d'appréciation d'une Découverte Potentiellement
Exploitable telle que définie dans l'Article 40.2 du Code des Hydrocarbures, l'Opérateur
pourra proposer au Comité d'Opération un programme de travaux comportant la réalisation
d'un test de longue durée d’un puits conformément aux dispositions de l'Article 40.3 du Code
des Hydrocarbures.

La production des Hydrocarbures liquides résultant de ce test sera répartie comme suit :

i. 15 % seront livrés à ETAP agissant pour le compte de l'Etat Tunisien au titre de la
Redevance et ce conformément aux dispositions de l'Article 40.5 du Code des
Hydrocarbures ;

ii. 20% seront vendus à ETAP agissant pour le compte de l'Etat Tunisien au titre des
ventes au marché local et ce conformément aux dispositions de l'Article 50 du Code
des Hydrocarbures et de l'Article 52 du Cahier des Charges annexé à la Convention
Particulière ;

e reste de la production après déduction de la Redevance et des quantités relatives au
marché local, sera alloué aux Parties participant au financement des coûts relatifs au
test.

Les conditions et les modalités de la réalisation d’un test de longue durée (durée des essais,
programme du test, objectifs techniques, etc.) seront définies entre les Parties participant
audit test dans un accord qui sera conclu entre elles. Cet accord sera soumis à l'Autorité
Concédante pour approbation conformément aux dispositions de l'Article 40.3 du Code des
Hydrocarbures.

Article onze : Travaux Supplémentaires

On entend par travaux supplémentaires, la réalisation d'un forage d'exploration, précédé ou
non par des opérations de recherche définies à l'Article 5 alinéas (a) et (b) ci-dessus, ainsi
que l'approfondissement d'un puits d'exploration et financés par ETAP seule, en application
des dispositions des paragraphes 8.1. b et/ou 8.2.b ci-dessus...

11.1. Dans le cas où ces travaux supplémentaires ne conduisent à aucune découverte, les
immobilisations correspondantes demeurent inscrites intégralement dans les comptes d'ETAP
et ne donnent lieu à aucun remboursement de la part de la SOCIETE.

11.2. Dans le cas où ces travaux supplémentaires conduisent à une Découverte
Potentiellement Exploitable ou à une Découverte Economiquement Exploitable, ETAP est
tenue d'établir et de remettre à la SOCIETE un rapport d'évaluation, et ce dans les cent vingt
(120) jours suivant la mise en évidence de la découverte en question.

Si dans les quatre vingt dix (90) jours qui suivent la remise par ETAP à la SOCIETE du
rapport en cause, celle-ci notifie sa décision de participer aux opérations ultérieures
d'appréciation et/ou de développement de la découverte à laquelle ont conduit les travaux
supplémentaires, elle est tenue :

a. d'acquérir immédiatement auprès d'ETAP cinquante pour cent (50%) ou tout autre
pourcentage qui découlerait des dispositions de l'Article 3.2 ci-dessus, des immobilisations
relatives à ces travaux supplémentaires et de lui régler immédiatement le montant
correspondant.

ft

11
Si dans les quatre vingt dix (90) jours qui suivent la remise par ETAP à la SOCIETE du
rapport en cause, celle-ci notifie sa décision de participer aux opérations ultérieures
d'appréciation et/ou de développement de la découverte à laquelle ont conduit les travaux
supplémentaires, elle est tenue:

a. d'acquérir immédiatement auprès d'ETAP cinquante pour cent (50%) ou tout autre
pourcentage qui découlerait des dispositions de l'Article 3.2 ci-dessus, des immobilisations
relatives à ces travaux supplémentaires et de lui régler immédiatement le montant
correspondant.

b. de financer seule et sans pouvoir prétendre à un quelconque remboursement de la part
d'ETAP à ce titre, les travaux ultérieurs sur la découverte considérée jusqu'à ce que le
montant de ceux-ci atteigne cent trente pour cent (130%) du montant total des travaux
supplémentaires réalisés par ETAP et relatifs à ladite découverte,

c. et enfin de verser à ETAP, sur les cinquante pour cent (50%) ou sur tout autre
pourcentage qui découlerait des dispositions de l'Article 3.2 ci-dessus, d'hydrocarbures
constituant sa part de production du gisement considéré, un montant égal à cent vingt
cinq pour cent (125%) du coût total des travaux supplémentaires réalisés par ETAP et
relatifs à la découverte en question.

Le paiement dudit montant s'effectuera par la SOCIETE selon les mêmes termes et
conditions stipulées aux paragraphes 2 et 3 de l'Article 14 du présent Contrat.

Au-delà du montant indiqué au paragraphe (c) ci-dessus, le financement des opérations
ultérieures, sera assuré conformément aux dispositions du présent Titre, et du Titre III, et
du Titre IV ci-dessous.

Si la SOCIETE notifie sa décision de ne pas participer aux opérations ultérieures
d'appréciation et/ou de développement sur la découverte à laquelle ont conduit les travaux
supplémentaires, elle n'est tenue à aucun des versements prévus aux paragraphes (a), (b) et
(c) ci-dessus.

TITRE III
DISPOSITIONS RELATIVES AUX OPERATIONS
D'EXPLOITATION

Article douze : Définition des opérations de développement:

On entend par opérations de développement tous les travaux, études et opérations effectués
sur un gisement, après que la notification de développement qui accompagne la demande de
Concession ait été déposée, en vue de réaliser toutes les installations et tous les
équipements nécessaires à l'extraction, la séparation, le stockage, le transport et le
chargement de la production, le traitement destiné à rendre les hydrocarbures marchands,
notamment la liquéfaction des hydrocarbures gazeux, y compris toutes les opérations
annexes, en particulier celles nécessaires au maintien de pression, à la récupération primaire,
secondaire et tertiaire des dites substances.

Article treize : Développement d'une Découverte Economiquement Exploitable

13.1. Au moins quatre vingt dix (90) jours avant la date de notification de développement,
l'Opérateur établit et remet à ETAP un rapport technique et économique qui servira de plan
de développement tel que décrit à l'Article 47 du Code des Hydrocarbures.

12 À 4
Dans ce cas, la SOCIETE entreprendra les travaux de développement et d'exploitation de
la Découverte Economiquement Exploitable et réalisera lesdits travaux à son seul coût et
à son seul bénéfice.

b. Dans le cas où ETAP décide de participer au développement et à l'exploitation de la
Découverte Economiquement Exploitable, la SOCIETE et ETAP déposeront ensemble une
demande de Concession et notifieront à l'AUTORITE CONCEDANTE le développement du
gisement considéré conformément au Code des Hydrocarbures et à la Convention
Particulière. Le financement des opérations de développement et d'exploitation, sera
assuré par les Parties au prorata de leur pourcentage de participation dans la Concession
à partir de la date de notification de développement.

13.3. Nonobstant les dispositions du paragraphe 13.2 (a) ci-dessus, ETAP pourra participer
au développement du gisement considéré en notifiant sa décision au plus tard six (6) mois à
partir de la date de dépôt de la demande de Concession d'Exploitation par la SOCIETE
moyennant l'acquisition auprès de la SOCIETE de cinquante pour cent (50%), ou un taux
inférieur à cinquante pour cent (50%) si ETAP fait prévaloir son option décrite à l'Article 3.2
ci-dessus, des immobilisations de développement réalisées par la SOCIETE sur ledit gisement
à partir de la date de dépôt de la demande de Concession. ETAP remboursera à la société
dans les 90 jours suivant sa notification de participation sa part des immobilisations de
développement à leur coût réel plus les intérêts calculés sur la base du taux annuel du
London Interbank Offered Rate Dollar (LIBOR) majoré de deux (2) points, à compter de la
date de paiement effectif par la SOCIETE des coûts de ces immobilisations.

Article quatorze : Cession d'immobilisations de recherches

14.1. Dans le cas où ETAP décide de participer au développement de la Découverte
Economiquement Exploitable, elle est tenue d'acquérir cinquante pour cent (50%) ou un taux
inférieur correspondant à son taux de participation dans la concession concernée si ETAP fait
prévaloir son option décrite à l'Article 3.2 ci-dessus des immobilisations réalisées initialement
par la SOCIETE à sa seule charge et à son seul risque et non encore amorties par la
SOCIETE à la date de notification de la participation d'ETAP.

Les dépenses concernées sont la somme des dépenses d'exploration, d'appréciation ainsi que
des dépenses de développement relatives à la préparation du plan de développement du
gisement considéré visé à l'Article 13.1 et 13.2 ci-dessus réalisées par la SOCIETE seule dans
l'intervalle suivant :

a. s'il s'agit de la première Découverte Economiquement Exploitable développée en commun,
l'intervalle compris entre la date d'institution du Permis et la date du dépôt de la demande
de Concession considérée.

b. s'il s'agit d'une autre concession, l'intervalle compris entre la date de dépôt de la demande
de concession précédente et la date de dépôt de la demande de la concession considérée.

14.2. ETAP consacre chaque année à l'acquisition desdites immobilisations, et à concurrence
de leur valeur, trente pour cent (30%) de ses cinquante pour cent (50%) ou un taux
inférieur correspondant à son taux de participation dans la concession concernée si ETAP fait
prévaloir son option décrite à l'Article 3.2 ci-dessus, d'hydrocarbures liquides ou gazeux
représentant sa part de production du gisement considéré, évalués au prix de vente normal
tel que défini à l'Article 56 du Cahier des Charges.

Toutefois, lorsque le gisement s'épuise avec arrêt de production, les sommes restantes
pourront, au choix de la SOCIETE, soit être transférées sur d'autres découvertes issues du
même Permis pour être remboursées au cas où ETAP participe au développement de ces
autres découvertes, soit être transférées des comptes d'ETAP aux comptes de la SOCIETE.
Dans ce dernier cas, ETAP est déliée de l'obligation du remboursement de tout reliquat.

jé kW
14.3. Les sommes à régler à la SOCIETE au titre des paragraphes ci-dessus sont payées en
Dollars des Etats Unis (US $), conformément aux dispositions de l'Article 4 de l'Accord
Comptable annexé au présent Contrat.

Article quinze : Immobilisations
15.1. Les immobilisations et autres biens acquis en commun tels que toutes données
techniques, puits, installations, équipements, matériels sont la propriété indivise des Parties.

Chacune d'elles les porte dans sa comptabilité en proportion de son pourcentage de
participation effectif au financement desdites immobilisations et actifs, conformément aux
dispositions de la Convention Particulière et à la législation applicable en la matière.

15.2. Toutes les dépenses effectuées et réalisées sur le Permis et les Concessions
d'exploitation qui en seraient issues, par une Partie seule et qui n'auraient pas fait l'objet de
cession à l'autre Partie, seront allouées à cette Partie conformément aux dispositions de la
Convention Particulière et à la législation applicable en la matière.

Article seize : Accord comptable

Un accord comptable qui explicite les dispositions du fonctionnement financier et comptable
de l'Association est annexé au présent Contrat (Annexe B).
Article dix-sept : Définition des opérations d'exploitation

On entend par opérations d'exploitation toutes les opérations relatives à l'extraction, la
séparation, le stockage, le transport et le chargement d'hydrocarbures, ainsi que toutes
opérations pouvant s'y rattacher.

Article dix-huit : Financement des opérations d'exploitation

Les dépenses correspondant aux opérations d'exploitation définies à l'Article 17 ci-dessus,
pour un gisement exploité en commun, sont supportées par les Parties au prorata de leur
pourcentage de participation dans la concession d'exploitation considérée.

Article dix-neuf : Redevance - Impôts et Taxes

Il est rappelé que le présent Contrat n'a pas pour effet de créer entre les Parties une société
dotée de la personnalité juridique et que chaque Partie serawedevable individuellement et
non conjointement des taxes, impôts et redevances qui s'attachent à la concession
d'exploitation et à sa part de production des Concessions exploitées en commun.

Les dépenses de recherche, d'appréciation, de développement et d'exploitation sont
imputées, pour les besoins de l'impôt sur les bénéfices, au prorata de la contribution de
chaque Partie au financement et à la prise en charge de ces frais.

Article vingt : Programme de production

Le Comité d'Opérations arrête, après examen des propositions de l'Opérateur, le programme
de production pour chaque année et se prononce sur ses révisions éventuelles en cours
d'année.

Article vingt et un : Droit à la production et enlèvement d'hydrocarbures liquides
21.1. Droit d'enlèvement :

Chaque Partie dispose du droit sur les réserves et la production d'hydrocarbures, extraits
d'une concession exploitée en commun, défini au paragraphe 3.3 de l'Article 3 ci-dessus.

Il en résulte pour chaque Partie le droit de recevoir en nature et de disposer librement et
séparément d'une part de production égale à son pourcentage de participation dans la
Concession. Il en résulte, aussi pour chaque Partie, une obligation de procéder à

fie
14
l'enlèvement de sa part de production dans les délais et les conditions compatibles avec une
saine exploitation de la concession et l'usage du terminal.

21.2. Programme de production et d'enlèvement :

Le programme de production et d'enlèvement ainsi que son exécution seront définis d'un
commun accord par les Parties dans le semestre précédant la mise en production d'un
gisement.

TITRE IV -
DISPOSITIONS APPLICABLES AUX OPERATIONS D'ABANDON
ET DE REMISE EN ETAT DES SITES DE RECHERCHE
ET D'EXPLOITATION

Article vingt deux : Opérations d'abandon du Permis de Recherche

Outre les travaux d'abandon et de remise en état des sites de recherche intervenant à la fin
de la réalisation des travaux de recherche exécutés en application des dispositions du Code
des Hydrocarbures et du Cahier des Charges annexés à la Convention Particulière, et à
l'expiration du Permis de Recherche soit à l’occasion de tout renouvellement soit au terme de
la dernière période de validité, soit en cas de renonciation ou d'annulation, la SOCIETE sera
tenue de remettre en l'état initial les surfaces rendues de telle manière qu'aucun préjudice
ne soit porté, à court ou à long terme, à la sécurité des tiers, à l'environnement et aux
ressources et ce conformément à la législation en vigueur. Dans ce cas la SOCIETE sera
tenue de présenter à l'approbation de l'AUTORITE CONCEDANTE, un plan fixant les
conditions d'abandon et de remise en état initial des surfaces rendues.

Les coûts relatifs aux opérations d'abandon et de remise en état des sites de recherche sont
à la charge de la SOCIETE. Dans le cas d’une Concession dérivant du Permis et dans laquelle
ETAP participe lesdits coûts seront considérés comme des dépanses remboursables selon les
dispositions de l'Article 14 ci-dessus.

Toutefois, dans le cas des dispositions de l'article 11.1., pour les opérations de recherche,
réalisées par ETAP en application des dispositions des articles 8.1.b. et 8.2.b. ci-dessus, le
financement des travaux d'abandon et de remise en état des sites de recherche, sera assuré
par ETAP.

Article vingt trois : Opération d'abandon d'une Concession

23.1 Conformément aux dispositions du Code des Hydrocarbures, au cas où les Parties
envisageraient de mettre fin à leurs activités d'exploitation d'une Concession commune, elles
seront tenues de remettre en l'état initial les surfaces rendues et/ou les sites d'exploitation
abandonnés. A cet effet, l'Opérateur soumettra au Comité d'Opérations un plan d'abandon
décrivant les actions à entreprendre, notamment le démantèlement et l'enlèvement des
installations ainsi que les coûts y afférents.

Le plan d'abandon sera soumis, par les Parties, à l'approbation de l'AUTORITE
CONCEDANTE. Il sera mis en œuvre par l'Opérateur.

Le financement des opérations d'abandon sera assuré par les Parties au prorata du
pourcentage de leur participation dans la Concession considérée.

É Ru 02

tu (

&

Ledit financement sera effectué à partir des fonds accumulés et constitués de la quote-part
de chaque Partie provenant de la provision constituée et destinée à couvrir les futures
dépenses d'abandon et de remise en état des sites d'exploitation imputables à la Concession
considérée, et que chaque Partie est en droit de constituer conformément aux dispositions
de l’article 113 b) et au Titre 7 Chapitre 1, Section V du Code des Hydrocarbures. Les
modalités et conditions de constitution et de l’utilisation de ladite provision feront l'objet d'un
accord entre les Parties au moment opportun. Ledit accord sera basé, notamment, sur les

dispositions suivantes :
- L'année à partir de laquelle, les Parties commenceront à constituer la provision ;
- Le nombre d'années durant lesquelles la provision sera constituée;

- Les estimations des facteurs de calcul de la provision, conformément aux modalités et
critères définis dans l'Article 119 du Code des Hydrocarbures ;

- Les conditions et les modalités d'ouverture du « compte spécial » prévu à l'article 121
du Code des Hydrocarbures.

- A la fin des opérations d’Abandon, l'éventuel solde créditeur de la provision sera versé
aux Parties au prorata de leur pourcentage de participation dans la Concession
considérée. Au cas où le montant de la provision s'avérerait insuffisant pour couvrir la
totalité des dépenses d'Abandon, les dépenses seront prises en charge par les Parties
au prorata de leur pourcentage de participation dans la Concession considérée.

Ledit accord sera soumis à l'Autorité Concédante pour approbation et il entrera en vigueur
dès qu'il sera approuvé par cette dernière.

23.2. Nonobstant les dispositions du paragraphe 23.1. ci-dessus et pour une Concession
donnée, chaque Partie aura l'option de continuer son exploitation de la Concession
considérée, sur la base notamment des dispositions suivantes :

- Cette option devra être notifiée par la Partie concernée aux autres Parties douze (12)
mois au plus tard avant la date prévue de début des opérations d'abandon et de
remise en état des sites d'exploitation ;

- Les Parties négocieront les termes d'un accord sur la base notament des dispositions
suivantes :

(i) La prise en charge des dépenses d'abandon et de remise en état des sites
d'exploitation ;

(ii) La cession des intérêts de la(des) Partie(s) non désireuse(s) de continuer
l'exploitation de la Concession considérée au profit de la(des) Partie(s) ayant
décidé de continuer et ce conformément aux dispositions du Code des
Hydrocarbures ;

(iii) La soumission dudit accord à l'Autorité Concédante pour approbation.

23.3 Il est entendu que dans le cas de l'expiration de toute Concession considérée et de
l'application des dispositions de l'Article 58.2 du Code des Hydrocarbures, chaque Co-
Titulaire pourra exercer son droit de préférence de continuer l'exploitation de ladite
Concession seul ou en association avec un ou d’autre(s) Co-Titulaire(s) et ce selon les
clauses et conditions communiquées par l’Autorité Concédante.

É be
TITRE V
DISPOSITIONS DIVERSES

Article vingt quatre : Responsabilité et assurances
24.1. Personnel :

Hormis le cas de force majeure, chaque Partie supporte la charge des accidents qui peuvent
survenir dans l'exercice des activités prévues par le présent Contrat, au personnel qu'elle
emploie ou utilise directement ou indirectement et ce quelque soit la Partie auteur de
l'accident.

En conséquence, chacune des Parties renonce à tout recours contre l'autre pour tout
dommage causé à ce personnel, sous réserves des droits des intéressés ou de leurs ayants-
droit et de ceux de la Caisse Nationale de Sécurité Sociale ou de tout organisme similaire.

24.2. Opérations financées conjointement :

a. Chaque Partie est responsable, au prorata de son pourcentage de participation, des
opérations financées conjointement dans le cadre du présent Contrat et, par voie de
conséquence, les Parties renoncent à tout recours entre elles, sauf en cas de faute lourde
de l'une d'elles.

b. Sauf en cas de faute lourde d'une Partie, chaque Partie supporte au prorata de son
pourcentage de participation :

- les pertes et dommages directs et/ou indirects subis par les biens spécifiquement
utilisés pour les opérations financées conjointement dans le cadre du présent Contrat
et non couverts par des polices d'assurance souscrites pour compte commun,

- les conséquences financières directes et/ou indirectes des dommages causés aux tiers
au cours des opérations financées conjointement dans le cadre du présent Contrat et
non couvertes par des polices d'assurance souscrites pour compte commun.

c. Le Comité d'Opérations décide, sur proposition de l'Opérateür de l'Association, des risques
qu'il désire assurer pour compte commun des Parties au titre des opérations financées
conjointement.

Ladite proposition devra être la plus complète possible afin de prévoir la couverture du
maximum des risques généralement assurés dans l'industrie Pétrolière. Les assurances que
le Comité d'Opérations décide de prendre sont souscrites au nom et pour le compte des
Parties qui supportent les primes correspondantes en fonction de leur pourcentage de
participation.

De même, les indemnités versées par les compagnies d'assurances en cas de sinistre sont
réparties entre les Parties au prorata de leur pourcentage de participation, à moins qu'il ne
soit convenu, d'un commun accord, que ces indemnités serviront à remplacer les
équipements perdus ou endommagés.

Dans le cas où le Comité d'Opérations décide que les Co-Titulaires seront assurés
séparément, ces derniers essaieront, dans la mesure du possible, d'adopter les mêmes

limites et types de garantie et d'obtenir de leurs assureurs la renonciation à recours,
conformément à l'Article 24.4.

d. Chaque Partie est libre de souscrire à son propre compte et pour son propre bénéfice
toute assurance complémentaire qu'elle juge utile pour couvrir les charges et
responsabilités qui lui incombent au-delà de celles qui sont couvertes par les assurances

/
17 Êt (la
souscrites pour compte commun sur décision du Comité d'Opérations comme prévu au
paragraphe (c) ci-dessus.

e. L'Opérateur devra prendre toutes mesures pour s'assurer que tous les contractants (y
compris les sous-contractants) effectuant des travaux financés en commun ou sur des
propriétés communes soient correctement assurées en conformité avec les lois et
règlements en vigueur et obtenir de leurs assureurs la renonciation au recours à
l'encontre des Parties.

24,3. Opérations financées par une seule Partie :

a. Lorsqu'une Partie assure seule le financement d'une opération, elle supporte toute la
responsabilité de cette opération; étant néanmoins précisé que, sauf en cas de faute
lourde de cette Partie, chaque Partie reste responsable de son personnel conformément
aux dispositions du paragraphe 24.1 ci-dessus.

b. Chaque Partie est libre de souscrire à son propre compte et pour son propre bénéfice
toute assurance qu'elle juge utile pour couvrir ses responsabilités au titre des opérations
qu'elle finance seule,

24.4. Renonciation au recours :

Les Parties renoncent à tout recours entre elles et elles s'engagent à obtenir de leurs propres
assureurs, pareille renonciation à recours.

Article vingt cinq : Informations à caractère confidentiel

Les études et informations recueillies lors des opérations réalisées au titre du présent Contrat
sont propriété indivise des Parties.

Chaque Partie a accès à l'ensemble des informations recueillies par les Parties ou par
l'Opérateur dans le cadre des opérations afférentes au présent Contrat.

A l'exception des renseignements statistiques courants, aucune des Parties ne peut
communiquer à un tiers toutes informations tels que rapports sismiques, données
techniques, etc. concernant le Permis et les Concessions qui en sont issues et relatives aux
opérations réalisées dans le cadre du présent Contrat, avant d'avoir obtenu l'accord préalable

de l'autre Partie. Un tel accord ne devra pas être refusé de mäñière déraisonnable.

Il est toutefois précisé que cette disposition ne fait pas obstacle à la communication des
informations aux Autorités Tunisiennes, à tout tiers habilité par la loi à recueillir de telles
informations, à des sociétés ou organismes affiliés ainsi qu'aux tierces parties avec lesquelles
l'une des Parties, de bonne foi, mène des négociations de financement. Ces tierces parties
sont également tenues de garder ces informations confidentielles.

Toute publication de presse relative aux résultats des opérations menées dans le cadre du
présent Contrat fait l'objet d'une concertation préalable entre les Parties puis d'une
consultation de l'AUTORITE CONCEDANTE.

Article vingt six : Force majeure

26.1. Aucune des Parties, dans l'exercice de ses droits et obligations découlant du présent
Contrat, n'est responsable des pertes ou dommages relevant de tout retard ou manquement
résultant d'un cas de force majeure.

Est considéré comme cas de force majeure tout élément extérieur présentant un caractère à
la fois imprévisible et irrésistible pour la Partie affectée, l'empêchant d'exécuter tout ou
partie des obligations mises à sa charge par la Convention Particulière.

Ne sont pas considérés comme cas de force majeure, le fait du personnel des Parties ainsi
que les phénomènes naturels dont l'intensité est habituelle au pays.

18

26.2. Les obligations d'une Partie défaillante du fait de la survenance d'un cas de force
majeure sont suspendues, dans la mesure où la force majeure les affecte, jusqu'à disparition
des effets de celle-ci et ce, sous les conditions suivantes:

a. La Partie défaillante doit notifier, à bref délai, à l'autre Partie la survenance d'un cas de
force majeure; elle doit s'efforcer d'en surmonter les effets dans la mesure de ses
possibilités.

b. Dans le cas où les effets d'un cas de force majeure, par leur nature ou leur durée, sont
tels qu'ils risqueraient de bouleverser l'économie générale du présent Contrat, les Parties
se concerteront alors pour donner à la situation ainsi créée toutes les suites qui leur
semblent opportunes.

26.3. En aucun cas, la force majeure ne pourra être invoquée dans les cas des incapacités
d'effectuer des paiements.

26.4. Dans le cas où survient un cas de force majeure ou un événement qui constitue un
cas de force majeure, les obligations du présent Contrat, affectées par la force majeure,
seront prorogées automatiquement d'une durée égale au retard entraîné par la survenance
du cas de force majeure.

26.5. Si, par suite de cas de force majeure, l'une ou l'autre des Parties ne pouvait exécuter
ses obligations telles que prévues aux termes du présent Contrat pendant une période de six
(6) mois, les Parties se rencontreront dans les plus brefs délais pour examiner les incidences
contractuelles et la poursuite des obligations respectives. Au cas où les Parties ne peuvent se
mettre d'accord, les conséquences relatives audit cas de force majeure seront portées à
l'appréciation de l'arbitrage tel que prévu à l'Article 29 ci-après.

Article vingt sept : Résiliation

27.1. Chaque Partie peut résilier le Contrat si l'autre Partie n'exécute pas l'une des
obligations que le présent Contrat met à sa charge, sous réserve que la Partie défaillante ait,
au préalable, reçu une mise en demeure écrite dûment motivée concernant la défaillance
constatée et que la Partie défaillante n'y remédie pas dans un délai de quatre-vingt-dix (90)
jours à compter de la date de réception de la mise en demeure.

27.2. LA SOCIETE peut résilier le présent Contrat si, dans un télai de six mois (6) à compter
de la date de sa signature, une Convention Particulière relative au Permis n'est pas signée
entre l'Etat Tunisien et les Parties et que le Permis n'est pas attribué à l'Association.

27.3. En cas de résiliation du présent Contrat, les immobilisations et autres actifs et
propriétés indivises seront répartis entre les Parties au prorata de leur pourcentage de
participation dans la création de ces actifs.

Article vingt huit : Règlement des litiges d'ordre technique

Tout litige d'ordre technique ou survenant au sein du Comité d'Opérations et qui ne pourrait
être réglé par accord entre les Parties dans un délai raisonnable peut, à la demande de l'une
d'elles, être soumis à la décision d'un expert désigné d'un commun accord. À défaut d'accord
sur cette désignation dans les trente (30) jours qui suivent la demande d'une des Parties de
recourir à l'expertise, la Partie la plus diligente peut avoir recours au Centre International
d'Expertise de la Chambre de Commerce Internationale conformément au règlement
d'expertise technique de celle-ci. Sauf accord des Parties, l'expert désigné par ce Centre,
devra être d'une nationalité différente des Parties. Les Parties s'engagent à accepter la
décision de l'expert. Les frais d'expertise seront supportés à parts égales par les Parties au

litige.
f
| ke
Article vingt neuf : Arbitrage

Tout différend découlant du présent Contrat relatif à son exécution ou à son interprétation et
qui ne pourra être réglé à l'amiable entre les Parties sera soumis à l'arbitrage conformément
aux dispositions du présent Article.

Le différend sera tranché définitivement par arbitrage conformément au Règlement
d'Arbitrage de la Chambre de Commerce Internationale (CCI) par un ou plusieurs arbitres
nommés conformément audit Règlement.

Le Président du tribunal arbitral devra être d'une nationalité différente de celles des Parties
au litige.

Le lieu d'arbitrage sera Paris (France) et la langue utilisée sera la langue française.
Seront applicables aux fins de l'interprétation et par ordre de priorité : la Législation
tunisienne, le Code des Hydrocarbures, la Convention Particulière et le présent Contrat.

La sentence arbitrale sera définitivement, exécutoire, non susceptible d'appel et pourra être
revêtue de l'exequatur par tout tribunal compétent.

Chacune des Parties au litige prendra à sa charge l'intégralité des frais, dépenses et
honoraires engagés par elle aux fins de l'arbitrage ; quelle qu'en soit leur nature.

Article trente : Cessions de participation

Chaque Partie peut librement, sans que l'autre Partie dispose d'un droit de préemption, céder
tout ou partie de ses droits et obligations découlant du présent Contrat :

-_ à une société ou organisme affilié tels que définis à l'Article 1 du présent Contrat,

- à tout tiers sous réserve de l'autorisation donnée par l'AUTORITE CONCEDANTE
conformément aux dispositions du Code des Hydrocarbures. Toutefois, le cédant
restera conjointement et solidairement responsable de toutes les obligations de son
cessionnaire aux termes du présent Contrat, jusqu'à ce que ce cessionnaire devienne
Partie à la Convention Particulière.

Toutefois en cas de cession par une Partie autre qu'ETAP d'une partie ou de la totalité de ses
intérêts dans une concession d'exploitation, l'ETAP bénéficie dans le cadre de l'article 55.4 du
Code des Hydrocarbures d'un droit de préemption.

De même, en cas de cession par ETAP d'une partie ou de la tolalité de ses intérêts dans une
Concession d'Exploitation à une tièrce partie non affiliée, la SOCIETE bénéficiera également
d’un droit de préemption dans des conditions analogues à celles stipulées dans l'Article 55.4
du Code des Hydrocarbures.

Article trente et un : Modification du Contrat

Les dispositions du présent Contrat ne peuvent être amendées que par avenant conclu entre
les Parties et approuvé par l'AUTORITE CONCEDANTE.

Article trente deux : Entrée en vigueur et durée du Contrat

32.1. Le présent Contrat est conclu dans le cadre de la Convention Particulière relative au
Permis; il prendra effet à la date de signature de celle-ci.

32.2. Sauf les cas de résiliations prévus à l'Article 27 ci-dessus, les effets du présent Contrat
se prolongeront tant que les Parties détiennent en commun un titre d'hydrocarbures
découlant du Permis, et que tous les comptes entre les Parties n'auront pas été

définitivement apurés.
20 ke
Article trente trois : Notifications

Toutes notifications pour les besoins du présent Contrat sont faites par porteur, par écrit
(courrier express avion, port payé) ou par messages télégraphiques par l'une des Parties à
l'autre, aux adresses suivantes :

ENTREPRISE TUNISIENNE D'ACTIVITES PETROLIERES
27 bis Avenue Khéreddine Pacha.

1002 TUNIS BELVEDERE, TUNISIE.

A l'attention de Monsieur le Président Directeur Général

Fax : (216) 71 784 092

Telex : 13877

M.P.ZARAT Limited

109, avenue Jugurtha. 1002 - MUTUELLEVILLE - TUNIS — TUNISIE.
A l'attention de Monsieur le Président Directeur Général

Fax : (216) 71 792 777

En cas de changement d'adresse de l'une des Parties, la Partie concernée devra le notifier
aux autres Parties.

Fait à Tunis, le
en cinq (5) exemplaires originaux.

LS
Pour l'Entreprise Tunisienne Pour M.P. ZARAT Limited
d'Activités Pétrolières
Khaled BECHEIKH Tarek MEKADA
Président Direct énéral Président pe

ph

; k &
ANNEXE A
ACCORD D'OPERATIONS RELATIF A LA RECHERCHE
ET A L'EXPLOITATION

ENTRE LES SOUSSIGNES:

L'Entreprise Tunisienne d'Activités Pétrolières (ci-après dénommée «ETAP»), dont le siège
est au 27 bis, avenue Khéreddine Pacha, 1002 Tunis-Belvédère, Tunisie, représentée par son
Président Directeur Général, Monsieur Khaled BECHEIKH.

d'une part
Et,

M.P. ZARAT Limited (ci-après dénommée « M.P. ZARAT »), dont le siège est sis à Caledonian
House, Georges Town, Grand Cayman, Iles Cayman, British West Indies et faisant élection
de domicile au 109 avenue Jugurtha 1002 Mutuelleville , Tunis - Tunisie, représentée par son
Président Directeur Général Tarek MEKADA.

d'autre part
Il est préalablement exposé ce qui suit :

Dans le cadre du Contrat d'Association auquel est annexé le présent Accord d'Opérations
“Accord”, ETAP et M.P.ZARAT désirent par le présent Accord d'Opérations définir les
modalités et conditions de la conduite des opérations dans le Permis dit "Permis ZAAFRANE"
et des Concessions qui en seraient issues.

Ceci étant exposé, il a été arrêté et convenu ce qui suit :
Article premier : Définitions

Aux fins de l'application du présent Accord, les termes et expressions qui y sont utilisés ont
la signification suivante: a

1.1. Contrat : signifie le Contrat d'Association conclu entre ETAP et M.P.ZARAT .

1.2. Hydrocarbures : désigne les Hydrocarbures liquides et gazeux tels que définis à
l'article 2 (e), (f) et (g) du Code des Hydrocarbures.

1.3. Taux de participation : désigne dans le présent Accord relatif au Permis et aux
Concessions d'exploitation qui en seraient issues, la quote-part pour chacune des Parties des
droits dont elle bénéficie et des obligations qui lui incombent.

Article deux : Date d'entrée en vigueur et durée de l'Accord

Le présent Accord entre en vigueur à la date de prise d'effet du Contrat; il restera en
vigueur jusqu'à l'expiration du Permis de recherche et ou éventuellement des concessions en
découlant et jusqu'à ce que tous les comptes aient été définitivement apurés entre les
Parties.

Article trois : Objet de l'Accord

Cet Accord a pour objet d'établir les conditions suivant lesquelles les Parties entendent
conduire les opérations de recherche et d'exploitation des Hydrocarbures et de déterminer
les droits, devoirs, obligations et intérêts respectifs des Parties se rapportant à ces

opérations.
» k
Article quatre : Opérateur

4.1. L'Opérateur désigné conformément à l'Article 4 paragraphe 3 du Contrat d'Association
consent à agir en tant que tel conformément aux termes et conditions du présent Accord
lesquels s'appliqueront également à tout Opérateur qui pourrait être nommé ultérieurement.

4.2. L'Opérateur aura la charge et la direction des opérations qui lui seront confiées en vertu
du présent Accord.

4,3. Sous le contrôle du Comité d'Opérations et dans le cadre et en application des
dispositions de l'Article 4 du Contrat d'Association, l'Opérateur détermine le nombre
d'employés, leur choix, leur horaire de travail et leur rémunération. Il fixe également les
conditions auxquelles, le cas échéant, les contrats de sous-traitance peuvent être établis.

4.4, L'Opérateur devra conduire ces opérations diligemment et selon les pratiques de
l'industrie pétrolière internationale et se conformer aux dispositions de la Convention
Particulière, des lois en vigueur, du Contrat, du présent Accord et des décisions et
instructions du Comité d'Opérations. Sauf en cas de mauvaise foi ou de faute lourde,
l'Opérateur ne sera tenu responsable ni de ses actes ou omissions dans l'exécution de son
mandat ni pour une quelconque inaptitude à produire des Hydrocarbures, pour perte de
production, pertes ou toute autre conséquence résultant de la perte ou du dommage .

4.5. L'Opérateur souscrira pour le compte commun des Parties et à leur frais
proportionnellement à leurs pourcentages d'intérêts, aux assurances prescrites par la loi ainsi
que toute autre assurance que le Comité d'Opérations jugera utile de souscrire sans
préjudice du droit pour chacune des Parties de s'assurer elle-même.

4.6. L'Opérateur préparera pour le compte de chacune des Parties les documents qui seront
exigés par le Comité d'Opérations notamment :

- les rapports journaliers d'avancement de forages, les diagrammes électriques, les
diagrammes d'analyse de boue et autres études de puits, les enregistrements
sismiques, cartes et interprétations;

- les rapports mensuels précisant la quantité d’ Hydrocarbures produite au cours du mois
ainsi que les quantités d'hydrocarbures perdues, brûlées ou consommées, de même
que la quantité d'hydrocarbures livrée à chaque Partie etrà l'AUTORITE CONCEDANTE.

L'Opérateur fournira également au Ministère chargé des Hydrocarbures les documents,
échantillons et autres données prévues par la Convention Particulière.

4.7. L'Opérateur peut démissionner de son poste à tout moment sous réserve d'en aviser les
Parties six (6) mois à l'avance. Dans ce cas, les coûts relatifs à la désignation d'un nouvel
opérateur et le transfert du mandat de l'Opérateur, seront supportés par les Parties au
prorata de leurs taux de participation respectifs.

4.8. Le mandat de l'Opérateur prendra fin sans délai en cas de faillite, banqueroute,
liquidation judiciaire ou amiable et insolvabilité, déclarée ou non, de l'Opérateur. Dans ce
cas, les Parties autres que l'Opérateur, désigneront, à l'unanimité, un nouvel Opérateur.

Toutefois, dans le cas où l'Opérateur serait la société commune prévue à l'Article 4.3.e. du
Contrat, les Parties désigneront comme nouvel Opérateur, la Partie détenant le pourcentage
d'intérêt le plus élevé dans la Concession considérée et n'ayant pas causé, par défaut de
paiement, l'insolvabilité et/ou la faillite de ladite société commune ou, si toutes les Parties le
souhaitent, une nouvelle société commune ayant pour actionnaires les Parties autres que la
Partie ayant causé l'insolvabilité et/ou la faillite de l’ancienne société commune.

j à
4.9. Chaque Partie aura, à tout moment, le droit :

- d'assister à ses seuls frais et risques aux opérations conduites sur le Permis et les
Concessions en découlant;

- d'obtenir, sur sa demande et à ses frais, copie de toute documentation, autre que celle
prévue au paragraphe 4.6 ainsi que, dans la mesure des surplus disponibles, des
carottes et des coupes.

Article cinq : Programme de travaux et budgets

5.1L.a. L'Opérateur préparera et soumettra au Comité d'Opérations un programme
raisonnablement détaillé des travaux à réaliser ainsi que des budgets correspondants.

b. Ces programmes devront être établis de façon que puissent être remplies dans les
délais requis, les obligations minima de travaux prévues dans le Cahier des Charges.

Chacune des Parties se réserve le droit de proposer, à l'examen du Comité
d'Opérations, un programme de travaux et un budget en remplacement de celui
proposé par l'Opérateur.

c. Lesdits programmes et budgets seront préparés et soumis aux Parties concernées au
moins quatre vingt dix (90) jours avant le premier jour de chaque année et le Comité
d'Opérations se réunira dans les trente (30) jours de la soumission des programmes
et budgets pour les examiner et éventuellement les réviser, les amender et les
approuver.

d. L'approbation de l'ensemble des programmes des travaux et budgets ainsi que leurs
révisions ou amendements éventuels seront effectués conformément au Contrat
d'Association et liera toutes les Parties.

5.2. L'Opérateur est autorisé à engager des dépenses dépassant le budget ainsi approuvé,
sur chaque poste budgétaire, dans la limite de douze et demi pour cent (12,5%) dudit poste,
à condition que ces dépenses n'excèdent pas l'équivalent en Dinars Tunisiens de trois cent
mille (300.000) Dollars par poste. Ces dépassements, dûment justifiés, seront soumis au
Comité d'Opérations pour approbation.

En cas d'explosion, incendie, tempête ou autre circonstance. urgente, l'Opérateur pourra
prendre toutes mesures ou engager toutes dépenses pour y faire face et sauvegarder les
vies humaines, l'environnement et les biens, à charge pour lui d'en informer les Parties par
les voies les plus rapides.

5.3. Sauf dispositions contraires du Contrat, chacune des Parties devra avancer, payer ou
supporter, sur demandes ou états de l'Opérateur, et proportionnellement à son taux de
participation, sa part de toutes dépenses pour compte commun, de même que le cas
échéant, les dépenses lui incombant pour compte séparé.

Les modalités et conditions de ces avances ou paiements sont précisées dans l'Accord
Comptable annexé au Contrat et qui en fait partie intégrante.

5.4. À défaut de paiement par une Partie de sa quote-part des dépenses, les autres Parties
feront l'avance du montant impayé et ce au plus tard vingt (20) jours après la date à laquelle
ce paiement est devenu exigible.

Au cas où il y aurait plusieurs associés, ceux-ci feront l'avance du montant impayé, chacun
au prorata de sa participation.

Toute Partie ayant ainsi payé sera remboursée, capital plus intérêts de retard, par
l'Opérateur dès réception par celui-ci des fonds provenant de la Partie défaillante.

* k
Les montants impayés, majorés d'un intérêt de retard seront réglés par la Partie défaillante à
l'Opérateur.

L'intérêt de retard est calculé au taux annuel du "London Interbank Offered Rate" (LIBOR)
majoré de trois pour cent (3%) et commence à courir à partir de la date de l'exigibilité des
paiements jusqu'à la date du paiement par la Partie défaillante de sa quote-part. Le taux
LIBOR susmentionné sera déterminé par l'Opérateur à la date de la constatation de la
défaillance pour la période concernée.

En outre et sous réserve des dispositions mentionnées dans les paragraphes ci-dessus, au
cas où le défaut de paiement se prolongerait pendant plus de cent vingt (120) jours à partir
de la date de son exigibilité, l'Opérateur sera en droit de refuser la livraison d'hydrocarbures
à la Partie défaillante et les Parties non défaillantes pourront disposer de la quote-part de la
Partie défaillante au prorata de leur taux de participation. Le refus de livraison
d'hydrocarbures à la Partie défaillante se prolongera jusqu'au paiement des montants
impayés, intérêts compris ou jusqu'à ce que la valeur de sa quote-part d'hydrocarbures
enlevée par les Parties non défaillantes, couvre lesdits montants.

La Partie défaillante n'aura pas le droit de récupérer en nature sa quote-part d'hydrocarbures
enlevée par les Parties non défaillantes. Toutefois, dans le cas de force majeure ou dans le
cas de désaccord, en toute bonne foi, avec l'Opérateur concernant les paiements demandés
par ce dernier et après résolution dudit désaccord par un arrangement à l'amiable ou par
arbitrage, la Partie défaillante pourra demander la récupération de sa part d'hydrocarbures
non enlevée par elle et négociera à cet effet avec les autres Parties, les modalités
d'enlèvement.

Enfin, dans le cas où une Partie se trouve en défaillance de paiement de sa quote-part des
dépenses pendant le développement et que la défaillance se prolonge au-delà de quatre
vingt dix (90) jours, les Parties intéressées se rapprocheront et décideront de la suite du
déroulement des opérations de développement dans le respect des dispositions du Code des
Hydrocarbures, de la règlementation en vigueur et au mieux des intérêts des Parties non
défaillantes.

Les dispositions citées au présent alinéa s'appliqueront uniquement dans le cas où la
défaillance ne résulterait pas d'un désaccord, en toute “bonne foi, avec l'Opérateur
concernant les paiements demandés par ce dernier et après résolution dudit désaccord par
un arrangement à l'amiable ou par arbitrage.

Article six : Cession d'intérêt à un tiers
En cas de cession d'intérêts à un tiers, le Contrat d’Association et le présent Accord seront

amendés et complétés, le cas échéant, pour que, notamment, ledit tiers devienne partie
audit Contrat et au présent Accord.

Article sept : Enlèvement de la production

7.1. Chacune des Parties, proportionnellement à son taux de participation, enlèvera à ses
frais, en nature et séparément, sa part d'hydrocarbures disponible pour enlèvement produit
dans la zone du Permis de recherche et/ou de toute Concession d'exploitation en découlant,
déduction faite de la quantité d'Hydrocarbures liquides perdue ou utilisée pour les opérations
faisant l'objet de cet accord et celle allouée au titre de la Redevance et du marché local.

7.2. Les Parties définiront une procédure régissant les modalités de programmation des
enlèvements d'Hydrocarbures liquides pour le compte de chaque Partie. À cet effet elles
concluront un accord d'allocation et d'enlèvement sur la base notamment des dispositions

suivantes:
25 he tk
+ La Partie ayant fait des sous-enlèvements aura le droit, dans les limites d'un
pourcentage déterminé de la production d'Hydrocarbures liquides, d'effectuer les
enlèvements qu'elle n'a pu faire au cours des périodes précédentes sans que ces
enlèvements puissent causer un préjudice à l'autre Partie ;

+ Les pénalités applicables à la Partie qui refusera d'enlever ses droits sur la production
disponible au terminal ;

+ L'Opérateur aura la charge de calculer périodiquement les droits de CRE Partie des
Hydrocarbures Liquides disponibles au terminal.

En cas de production de Gaz, les conditions et les modalités de livraison de Gaz seront
conformes au contrat de vente de Gaz relatif à la Concession considérée.

7.3. Les quantités d'hydrocarbures liquides revenant à l'AUTORITE CONCEDANTE au titre de
la redevance et du marché local, n'entrent pas en considération dans la détermination de la
position de sous enleveur ou sur enleveur d'ETAP, dans le cas où cette dernière serait
désignée par l'AUTORITE CONCEDANTE pour effectuer les enlèvements desdites quantités
pour son compte.

7.4. Dans le cas où ETAP serait désignée par l'AUTORITE CONCEDANTE pour effectuer les
achats au titre du marché local pour son compte, ETAP et la SOCIETE se rapprocheront pour
fixer les procédures des enlèvements et les modalités de paiement desdits enlèvements et
les soumettre à l'AUTORITE CONCEDANTE pour approbation. Il est entendu que lesdites
procédures et modalités devront être établies en conformité avec les dispositions de l'Article
50 du Code des Hydrocarbures et l'article 52 du Cahier des Charges annexé à la Convention
Particulière. À cet effet et en se conformant auxdites dispositions de l'Article 50 du Code des
Hydrocarbures et l'article 52 du Cahier des Charges, ETAP et la SOCIETE conclueront un
accord définissant lesdites procédures et modalités sur la base notamment de ce qui suit :

(i) Jusqu'à concurrence de vingt pourcent (20%) de la production d'Hydrocarbures
liquides de la Concession considérée sera mise à la disposition de l'ETAP agissant
pour le compte de l'Etat Tunisien au titre des ventes au marché local ;

(ii) La SOCIETE facturera à ETAP en Dollars les quantités revenant à l'Etat Tunisien
au titre du marché local. Le prix qui sera pratiqué, pour de telles ventes sera le
prix FOB moins dix pour cent ( 10%) ;

(ïii) Le paiement de la facture sera effectué en Dinars Tunisiens et le taux de change
à appliquer pour déterminer le montant à payer sera le cours de change moyen
interbancaire publié par la Banque Centrale de Tunisie et applicable le jour de
connaissement ou à défaut le jour ouvrable qui suit immédiatement. Le délai de
paiement de chaque facture sera 30 jours après la date de connaissement.

Ledit accord sera soumis à l'Autorité Concédante pour approbation.
Article huit : Retrait
Après avoir satisfait à ses obligations prévues par la Convention Particulière et le Contrat :

Chaque Partie a le droit de se retirer du Permis et/ou de toute Concession en découlant sous
réserve d'en aviser les autres Parties au moins quatre-vingt dix (90) jours avant la date de
son retrait et de notifier cette décision à l'Autorité Concédante.

Dans ce cas, la Partie qui désire se retirer devra exécuter les obligations découlant ou
résultant pour elle de situations nées ou de décisions prises antérieurement à la date de la
notification précitée. Elle bénéficiera également de tous les droits et avantages qu'impliquent

ces situations ou décisions.
, ke ut
Si une Partie a voté contre un programme de travaux et un budget correspondant et si dans
les quinze (15) jours suivant la date d'approbation de ce programme et budget par le Comité
d'Opérations, elle a notifié aux autres Parties sa décision de se retirer du Permis ou de
la(des) Concession(s) concernée(s) par ce(s) budget(s), elle est automatiquement relevée de
l'obligation de participer à ce programme et de financer le budget correspondant.

Si aucune des Parties intéressées n'accepte de prendre en charge la participation de la Partie
qui se retire dans le délai prévu au présent paragraphe, l'ensemble du Permis ou de la(des)
concession(s) en découlant sera (ont) restitué(s) à l'AUTORITE CONCEDANTE. Les coûts et
frais qui pourraient résulter de cette restitution seront supportés par les Parties, y compris la
Partie qui a notifié sa décision de retrait au prorata de leur taux de participation.

Article neuf : Responsabilité des Parties

Les droits, obligations et engagements des Parties en vertu du présent Accord seront propres
à chaque Partie, et non pas conjoints et chacune des Parties sera seule responsable en ce
qui concerne ses propres obligations telles que spécifiées au présent Accord.

Article dix : Force majeure

Les obligations de chacune des Parties ne seront suspendues qu'en cas de force majeure,
telle que définie à l'article 26 du Contrat.

Article onze : Arbitrage

Tout différend découlant du présent Accord d'Opérations sera tranché définitivement
conformément à l'article 29 du Contrat.

Article douze : Election de domicile

Pour l'exécution des présentes et leurs suites, les Parties déclarent faire élection de domicile
aux adresses fixées au Contrat.

Article treize : Prééminence du Contrat

En cas de non-conformité des présentes dispositions avec celles du Contrat, les dispositions
du Contrat prévaudront.

LS

Fait à Tunis, le Rs
En cinq (5) exemplaires originaux.

Pour l'Entreprise Tunisienne Pour M.P.ZARAT Limited
d'Activités Pétrolières

Khaled BECHEIKH Â Tarek MEKADA

Président Directe! éral Président At

dit

: h (
ANNEXE B

ACCORD COMPTABLE

Cet Accord constitue une annexe au Contrat d'Association, dont il fait partie intégrante
concernant le Permis dit "Permis ZAAFRANE" et les concessions en dérivant, conclu le même
jour entre "ETAP" et "M.P.ZARAT ".

Le présent Accord Comptable a pour but d'établir des méthodes équitables de calcul des
sommes débitées et créditées dans le cadre des Opérations. Les Parties conviennent que, si
l'une quelconque de ces méthodes s'avère injuste ou inéquitable pour l'Opérateur ou les
autres Parties, les Parties se réuniront et s'efforceront en toute bonne foi d'adopter les
changements de méthodes estimées nécessaires pour pallier toute injustice ou iniquité
quelconque.

Article 1 : Dispositions générales
1.1. Définitions :

Les termes utilisés dans le présent Accord Comptable et qui sont définis par le Contrat auront
la signification qui leur est attribuée par ledit Contrat.

En outre, aux fins du présent Accord Comptable :

- Le terme "Compte Général" désigne l'ensemble de la comptabilité tenue par
l'Opérateur (aussi bien pour compte séparé que pour compte commun) pour
enregistrer toutes les dépenses et autres Opérations comptables des Opérations
conjointes effectuées conformément aux dispositions du Contrat.

- Le terme "Compte Commun" désigne l'ensemble de la comptabilité tenue par
l'Opérateur pour enregistrer toutes les dépenses et autres Opérations comptables
relatives aux Opérations communes effectuées dans le Permis et les Concessions en
découlant conformément aux programmes de travaux et budgets approuvés par le
Comité d'Opérations.

- Le terme "Compte Séparé" désigne l'ensemble de la comptabilité tenue par
l'Opérateur pour enregistrer toutes les dépenses et autres Opérations comptables
relatives aux Opérations réalisées pour le compte d'une Partie dans le Permis et les
Concessions en découlant telles que prévues dans le Contrat.

- Le terme "Matériel" désigne les biens meubles, y compris l'équipement, les matériels
et les matériaux acquis et détenus pour être utilisés dans les Opérations.

- Le terme "Opérations" désigne toutes les opérations des participants, régies par le
Contrat et effectuées dans le Permis et/ou au titre de celui-ci ainsi que dans toute
Concession en découlant.

1.2. Principes de répartition :

L'Opérateur tiendra le Compte Général de façon que puissent être respectés les principes
énoncés à l'Article 3 du Contrat d’Association.

L'Opérateur s'engage à conserver, s'il n'en est pas décidé autrement, toutes les archives
concernant toutes les Opérations selon les prescriptions légales en la matière et à fournir aux
Parties des copies de ces archives à leur demande.

- k
1.3 Application des dispositions 1.4. ; 1.5. et 1.6. :

Les dispositions 1.4, 1.5 et 1.6 n'entreront pas en application pour ETAP tant que la SOCIETE
assurera seule le financement des Opérations de Recherche et d'Appréciation. Toutefois,
l'Opérateur soumettra semestriellement au Comité d'Opérations prévu à l'Article 4 du
Contrat, un relevé des dépenses faites au titre du Permis.

1.4. Facturations :

Chaque Partie est seule responsable de la tenue de sa propre comptabilité et de la
préparation de ses déclarations fiscales et de ses autres déclarations, sauf exception stipulée
par le Contrat. L'Opérateur fournira aux Parties des relevés et facturations dans la forme
voulue pour leur permettre de remplir lesdites responsabilités.

L'Opérateur facturera aux Parties au plus tard le dernier jour de chaque mois leur quote-part
des dépenses du mois précédent. Ces facturations devront être accompagnées de toutes les
pièces justificatives et des états de tous les débits et crédits du Compte Général, résumés au
moyen d’une classification appropriée indiquant leur nature et leur destination.

L'Opérateur devra soumettre à l'approbation des Parties les classifications comptables à
utiliser pour la gestion des dépenses.

L'Opérateur devra en outre communiquer aux Parties les procédures relatives à la gestion
des stocks qu'il se propose de mettre en application.

Le Compte Général sera tenu en Dinars Tunisiens par l'Opérateur qui conservera des
justificatifs des dépenses faites en toute autre monnaie et des opérations de change y
afférentes, dans le détail nécessaire pour permettre aux Parties de remplir leurs
responsabilités visées ci-dessus.

Les dépenses encourues en devises étrangères seront comptabilisées en Dinars Tunisiens à
la moyenne des cours de change moyen interbancaire le jour de paiement tel que publié par
la Banque Centrale de Tunisie ou à défaut la dernière publication de la Banque Centrale de
Tunisie.

A l'occasion de la conversion des devises, de la comptabilisation des avances en devises
différentes prévues au paragraphe 1.5 ci-dessous et de toute autre opération de change
relative aux Opérations, les gains et les pertes de change" seront portés aux comptes
respectifs des Parties au prorata de leur participation, pour autant que ces gains et pertes
résultent d'opérations conjointes.

1.5. Avances et paiements :

L'Opérateur adressera aux Parties trente (30) jours au plus tard avant le début de chaque
mois, un état détaillé des fonds à avancer par les Parties au cours dudit mois, pour couvrir
les paiements à faire au cours dudit mois au titre des Opérations. Ledit état spécifiera la ou
les dates auxquelles lesdits fonds seront requis, et les autres instructions de paiement.
L'Opérateur pourra, si besoin est, adresser aux Parties des appels de fonds supplémentaires
pour faire face à des dépenses qui n'étaient pas prévues au moment de la remise de l'état
visé ci-dessus afférent au mois en cause. Etant entendu qu'il devra prendre les mesures
nécessaires pour que ces appels de fonds supplémentaires soient faits à titre exceptionnel. Il
est entendu qu'en tous les cas la date prévue pour le paiement des fonds devra être d'au
moins quinze (15) jours après la date de réception d'un appel de fonds.

Chacune des Parties versera à l'Opérateur les montants ainsi demandés, à la valeur de la
date stipulée dans ledit état, conformément aux instructions données par l'Opérateur.

Si l'avance d'une Partie excède sa quote-part des paiements effectués par l'Opérateur, son
avance suivante sera réduite de manière correspondante. Toutefois, toute Partie pourra

; h
demander que l'excédent dépassant l'équivalent en Dinars Tunisiens de cinquante mille
(50.000) Dollars lui soit remboursé. L'Opérateur devra procéder à ce remboursement dans
un délai de dix (10) jours à compter de la réception de la demande de ladite Partie ou bien
selon la décision du Comité d'Opérations.

Si l'avance d'une Partie s'avère inférieure à sa quote-part des paiements effectués par
l'Opérateur au titre d'un mois donné, d'après la facture fournie par l'Opérateur au titre dudit
mois en application du paragraphe 1.4 ci-dessus, l'Opérateur pourra ajouter le montant de
l'insuffisance au prochain état de fonds à avancer visé ci-dessus qu'il adressera à ladite
Partie, ou pourra demander le remboursement dudit montant, auquel cas ladite Partie devra
verser ledit montant à l'Opérateur dans les quinze (15) jours de ladite demande.

1.6. Ajustements et vérifications :
a. Droit de vérification

Le fait d'effectuer les paiements visés au paragraphe 1.5 ci-dessus, ne préjugera pas le droit
d'une Partie de contester le bien-fondé des factures. Cependant, toutes les factures et états
remis aux Parties par l'Opérateur durant toute année seront présumés de manière
concluante, être exacts et corrects à l'expiration d'un délai de vingt quatre (24) mois à
compter de la fin de ladite année, sauf si dans ce délai de vingt quatre (24) mois une Partie
les conteste par écrit et demande à l'Opérateur de procéder à un ajustement. De même,
aucun ajustement favorable à l'Opérateur ne pourra être effectué après l'expiration du délai
ci-dessus. Les dispositions du présent alinéa ne pourront avoir pour effet d'empêcher des
ajustements résultant d'un inventaire matériel des biens pour Compte Commun ou pour
Compte Séparé.

b. Vérification des dépenses d'exploitation :

Chaque Partie aura, sur préavis adressé au moins trente (30) jours à l'avance à l'Opérateur,
le droit, à ses propres frais, de vérifier une fois par an le Compte Général et les documents y
afférents aux dépenses d'exploitation pour toute l'année ou fraction d'année et cela pendant
une période de vingt quatre (24) mois à compter de la fin de ladite année. L'exercice de ce
droit de vérification ne prolongera pas le délai accordé pour contester les comptes et

réclamer leur redressement tel que prévu ci-dessus. Fe

c. Vérification des dépenses de développement :

Chaque Partie aura, sur préavis adressé au moins trente (30) jours à l'avance à l'Opérateur,
le droit, à ses propres frais, de vérifier une fois par an le Compte Général et les documents
afférents aux dépenses de développement. Ce droit devra être exercé dans un délai de vingt
quatre (24) mois à compter de la fin des travaux de développement.

d. Imputation des coûts de vérification

Les Parties s'efforceront dans la mesure du possible de procéder à de telles vérifications,
conjointement ou simultanément, pour gêner le moins possible l'Opérateur. Sous réserve de
l'approbation préalable des Parties, le coût de toute vérification ou examen comptable du
Compte Général effectué au profit de toutes les Parties, sera imputable au Compte Général.

e. Vérification par ETAP des dépenses d'exploration

Suivant la notification de participation d'ETAP à une Découverte Economiquement
Exploitable, M.P.ZARAT  établira et adressera à ETAP une facture globale concernant sa
quote-part des dépenses de recherche et d'appréciation, imputables à la Concession
considérée. ETAP dispose d'un délai de vingt quatre (24) mois à compter de la date de
réception de la facture globale ci-dessus mentionnée, pour procéder à des vérifications.

30 UD
Passé ce délai, ladite facture sera considérée comme acceptée. Au cas où ETAP procéderait
aux vérifications citées ci-dessus, elle sera tenue de remettre un rapport sur les résultats
desdites vérifications dans un délai de trois (3) mois suivant la fin de ces opérations.
M.P.ZARAT devra répondre dans les trois (3) mois qui suivent.

En cas de divergence sur les résultats desdites vérifications, les Parties se rencontreront pour
arriver à un accord. En cas de maintien de divergence, les Parties désigneront, d'un commun
accord, un expert indépendant pour trancher le différend. A défaut d'accord sur la
désignation de l'expert, dans les trente (30) jours qui suivent la date de la constatation de la
divergence, la Partie la plus diligente pourra recourir à l'arbitrage conformément aux
dispositions de l'Article 29 du Contrat d'Association.

Article 2 : Coût et dépenses imputables au Compte Général

L'Opérateur imputera dans les limites du budget au Compte Général tous les coûts et
dépenses encourus dans la conduite des Opérations. Ces coûts et dépenses incluront, sans
que cette énumération ne soit limitative :

2.1. Coût du personnel et des dépenses connexes :

Les salaires et les appointements du personnel de l'Opérateur et de ses sociétés affiliées qui
est directement engagé dans la conduite et la gestion des opérations, ainsi que les charges
sociales, les allocations habituelles, les dépenses du personnel connexes que l'Opérateur
prend en charge conformément à la pratique habituelle et les impôts et charges sociales
afférents à ce personnel et supportés par l'Opérateur.

2.2. Matériel :

a. Le Coût du Matériel acheté ou fourni par l'Opérateur pour être utilisé dans les Opérations
tel que précisé à l'Article 3 ci-dessous;

b. Les frais de transport du Matériel et les autres frais y afférents, tels que l'expédition,
l'emballage, le stockage sur les quais, le fret par voie de terre et le fret maritime ainsi que le
déchargement à l'arrivée.

2.3. Frais de déplacement du personnel :

a. Les frais de transport et de déplacement du personnel*requis pour la conduite des
Opérations.

b. Les frais de déplacement vers la Tunisie du personnel affecté de manière permanente ou
temporaire aux Opérations ainsi que les frais de déplacement du personnel en provenance
de la Tunisie, sauf quand l'employé est réaffecté à une autre opération de l'Opérateur
ailleurs que dans la ville du pays de provenance. Ces frais incluront le transport des
familles du personnel et de leurs biens et effets ménagers ainsi que tous leurs autres frais
de déplacement et de réaménagement pris en charge par l'Opérateur.

2.4. Prestations :

a. Le coût des prestations fournies sous contrat et des autres prestations fournies par des
tiers (y compris, sans limitations, les consultants), autres que celui imputé en vertu du
paragraphe 2.7 ci-dessous.

b. Le coût des prestations techniques, administratives, juridiques, d'approvisionnement et
comptables, effectuées par les affiliés de l'Opérateur au profit direct des Opérations. Ces
prestations seront facturées selon des modalités à fixer d'un commun accord.

" k&
c. Le loyer de l'équipement et des installations fournis par une ou plusieurs Parties, ledit
loyer devant être fixé à des taux en rapport avec les charges d'amortissement et
d'entretien et autres charges connexes supportées pour ledit équipement ou installations
par la Partie en cause mais ne devant pas exéder ceux qui sont couramment appliqués
dans la région des Opérations.

2.5. Dommages et pertes :

a. Tous les frais et dépenses nécessaires à la réparation ou au remplacement des biens pour
Compte Commun ou pour Compte Séparé à la suite des dommages ou pertes dus à
l'incendie, l'éruption, la tempête, le vol, l'accident ou toute autre cause en dehors du
contrôle de l'Opérateur. L'Opérateur devra notifier, aussitôt que possible, aux Parties par
écrit les dommages ou pertes excédant l'équivalent en Dinars Tunisiens de cinquante mille
(50.000) Dollars dans chaque cas.

b. L'Opérateur doit notifier, aussitôt que possible et au plus tard dans les huit (8) jours, tout
événement susceptible d'engendrer un sinistre lié aux activités entreprises en vertu du
Contrat.

L'Opérateur doit tenir, pour chaque Concession, un registre des incidents et fournir aux Co-

Titulaires, dans les meilleurs délais, les rapports techniques de l'incident ainsi que des

réparations ou remplacements des biens endommagés et les dossiers financiers suite aux

préjudices subis.

c. La déclaration de sinistre ou d'incident doit notamment comporter les éléments suivants :
- La date de survenance de l'incident :

+ dommages matériels de toute nature sur les installations de production, de
traitement et de stockage ;

+ événements accidentels sur les puits (perte de contrôle, intervention fishing,
sidetrack..) ;
+ dommages aux tiers et notamment tous événements liés à la pollution.

- Les circonstances de l'incident.
n n AT n LS
- L'estimation préliminaire des pertes ou dommages.

- La date prévisible des réparations.
2.6. Assurances et règlement des sinistres :
a. Les primes d'assurances prises par l'Opérateur en vertu du paragraphe 22.2.c. du

Contrat ; étant entendu que les Parties ne bénéficiant pas de cette assurance ne
participeront pas aux frais de celle-ci.
b. Les sommes reçues d'un assureur en règlement d'un sinistre seront créditées au Compte

Général; étant entendu que les Parties ne bénéficiant pas de l'assurance en cause ne
bénéficient pas de ces règlements.

c. Les dépenses encourues pour le règlement de toutes pertes, réclamations, dommages,
jugements et toute autre dépense de même nature effectuée pour la conduite des
Opérations.

d. L'Opérateur s'engage, dans la mesure du possible, à maintenir à la disposition des experts
des assureurs, les pièces relatives aux sinistres, à faciliter le déroulement de la mission
d'expertise et à fournir toute pièce justificative des dépenses effectuées.

” bd
un OO ON LES LU LE y La Li la ls

2.7. Frais de justice :

Tous les frais et dépenses relatifs à la conduite, l'examen et la conclusion de litiges ou
réclamations survenant du fait des Opérations ou nécessaires à la protection ou la
récupération de biens pour Compte Commun ou pour Compte Séparé, y compris, sans que
cette énumération ne soit limitative, les honoraires d'hommes de loi, les frais de justice, les
frais d'instruction ou de recherches de preuves et les montants payés en conclusion ou
règlement desdits litiges ou réclamations.

2.8. Impôts et Taxes :

Tous les impôts et taxes (à l'exception de l'impôt sur les bénéfices, de la redevance et de la
Redevance de Prestations Douanières frappant l'exportation des Hydrocarbures), droits et
impositions gouvernementales de quelque nature que ce soit.

2.9. Bureaux, camps et installations diverses :

Les frais de fonctionnement et d'entretien de tous bureaux, camps, entrepôts, logements et
autres installations servant directement et exclusivement aux Opérations seront imputés au
Compte Général.

Si lesdits bureaux, camps, entrepôts, logements et installations sont aussi utilisés pour
d'autres activités que lesdites Opérations, les frais susvisés seront répartis chaque mois au
prorata de leur utilisation durant le mois en question selon des modalités à définir d'un
commun accord.

2.10. Frais généraux et d'assistance générale :

Ces frais représentent une participation aux frais du siège de l'Opérateur et de ses sociétés
affiliées, afférents aux services administratifs, juridiques, comptables, financiers, fiscaux,
d'achats, des relations avec le personnel, d'informatique, pour assurer la bonne marche des
opérations et qui ne sont autrement imputables au Compte Général en vertu des dispositions
de l'alinéa 2,4 (b) ci-dessus.

Le montant de cette participation annuelle sera calculé au moyen des taux suivants qui
seront variables selon la nature des Opérations à réaliser et le niveau de dépenses à engager
pour l'année en question :

(i) 3% des dépenses annuelles d'exploration et d'appréciation avec un plafond annuel
de trois cent mille (300.000 US $) Dollars;

(ii) 2% des dépenses annuelles de développement avec un plafond annuel de sept cent
mille (700.000 US $) Dollars et un plafond global de deux millions (2.000.000 US $)
de Dollars pour tout projet de développement. Pour tout projet de développement
complémentaire de toute Concession considérée ledit taux sera de 2% avec un
plafond annuel de cinq cent mille (500.000 US$ ) Dollars et un plafond global de un
million quatre cent mille (1.400.000 US$) Dollars. On entend par projet de
dévelopement complémentaire , des travaux consistant au forage de nouveaux puits
de développement et d'extension des installations d'exploitation existantes
permettant la récupération de réserves additionnelles mises en évidence par des
travaux d'exploration et /ou d'appréciation sur la Concession considérée.

(ii)1% des dépenses annuelles d'exploitation avec un plafond annuel de deux cent mille
(200.000 US$) Dollars.

ss be [Y
Article 3 : Matériel
3.1. Acquisitions :

a. Le matériel acheté sera imputé à son prix de revient. Ce prix inclura le transport,
l'assurance et tous frais dûment justifiés.

b. Avec l'accord préalable du Comité d'Opérations :

- Le Matériel neuf non utilisé et en excellent état (catégorie 1), provenant des stocks de
l'Opérateur ou de ses Sociétés Affiliées ou de leurs autres Opérations, sera évalué au
prix de revient neuf fixé conformément à l'alinéa À ci-dessus.

- Le Matériel en bon état (catégorie 2), c'est-à-dire le Matériel qui a été utilisé mais en
bon état de service, capable d'être réutilisé sans être reconditionné, sera évalué à juste
prix dont la détermination sera faite sur la base des données fournies par l'Opérateur.

- Le Matériel qui ne pourra être classé ni en catégorie 1, ni en catégorie 2, sera évalué
en fonction de l'utilisation qui pourra en être faite.

3.2. Garantie du matériel :

L'Opérateur ne garantit pas le Matériel fourni au-delà de la garantie donnée par le
fournisseur ou le fabricant de ce Matériel. En cas de Matériel défectueux, le Compte Général
ne sera crédité que dans la mesure où l'Opérateur aura reçu du fournisseur un avoir
correspondant et pour l'obtention duquel il devra engager toute la démarche nécessaire.

L'Opérateur garantit néanmoins le bon fonctionnement du Matériel transféré de ses stocks
conformément à l'Article 3.1 paragraphe b ci-dessus.

En tout état de cause l'Opérateur veillera à ce que le Matériel acquis pour le compte des
Parties dans le cadre de l'Association bénéficie de toutes les garanties requises par une
utilisation conforme aux normes admises.

3.3. Dispositions du surplus :
a. L'Opérateur n'aura aucune obligation d'acheter l'intérêt détenu par toute Partie dans tout
surplus de matériel neuf ou non.

4 # Les Hs 2e 3
b. L'Opérateur aura le droit de vendre ou de se défaire de tout surplus de Matériel, à
condition d'en avertir les autres Parties et d'obtenir leur accord.

c. Le produit net de toute vente de Matériel devra être crédité au Compte Général.
3.4. Inventaires :

a. Des inventaires de tout le Matériel normalement soumis à ce contrôle dans l'Industrie
Pétrolière Internationale devront être effectués périodiquement, au moins une fois par an,
par l'Opérateur selon les directives du Comité d'Opérations. L'Opérateur devra notifier aux
Parties par écrit, trente (30) jours à l'avance, son intention de procéder auxdits
inventaires de manière à permettre aux Parties d'être représentées lors de l'inventaire. Le
défaut de représentation d'une Partie à un inventaire engagera ladite Partie à accepter
l'inventaire.

b. L'inventaire devra être rapproché du Compte Général et une liste des excédents et des
manquants sera fournie aux Parties avec des commentaires appropriés.

Le Compte Général sera ajusté des excédents et des manquants agréés par le Comité
d'Opérations.

c. Il est expressément convenu que les inventaires désignés au paragraphe (a) ci-dessus
porteront également sur les immobilisations constituant le patrimoine des Parties dont

4
br
Article 4 : Cession d’immobilisations

4.1. Pour l'application de l'Article 14 du Contrat, seront considérées comme immobilisations
les catégories de dépenses mentionnées à l'Article 109.2 du Code des Hydrocarbures et de la
Convention Particulière, à savoir :

- les dépenses de prospection et de recherche;
- les frais de forage et d'essais non compensés;
-_les coûts d'abandon d'un forage;

- les coûts de forage et d'essais de puits non productifs d'Hydrocarbures liquides ou .
d'Hydrocarbures gazeux en quantités commercialisables;

- les frais de premier établissement relatifs à l'organisation et à la mise en marche des
opérations pétrolières.

Etant entendu que ces dépenses devront avoir été imputées suivant les règles de l'article 1.4
et de l'article 2 du présent Accord Comptable et seront exprimées au fur et à mesure de leur
imputation en devises afin de déterminer les montants en devises à régler à M.P.ZARAT.
Pour la conversion en devises, on utilisera le cours de change moyen interbancaire du mois
de comptabilisation tel que publié par la Banque Centrale de Tunisie.

4.2. Les sommes à rembourser à M.P ZARATpar ETAP au titre des dispositions de l'Article
14.2. du Contrat sont payées par des échéances établies après chaque enlèvement. Le
paiement de chaque échéance est effectué sur la base d'une note de débit adressée par
M.P. ZARAT après ledit enlèvement. Chaque note de débit sera déduite de la facture globale
mentionnée à l'Article 1.6.e) du présent Accord Comptable. Toute note de débit devra
indiquer la valeur de la quote-part ETAP de la production réservée au remboursement visé à
l'Article 14.2 du Contrat.

Le prix de valorisation de la quote-part ETAP de la production réservée au remboursement
visé ci-dessus sera le prix de vente réalisé par ETAP conformément aux dispositions des
articles 50 et 108 du Code des Hydrocarbures et aux dispositions des articles 52 et 53 du
Cahier des Charges pour chaque enlèvement d’ Hydrocarbures liquides et le prix de vente
des Hydrocarbures gazeux destiné au marché local tel que prévu à l’article 73 du Code des
Hydrocarbures et défini par le Décret n°2000-1027 du 15 mai 2000 ou le prix défini par
l'Article 53 du Cahier des Charges pour la vente des Hydrocarbures gazeux sur le marché
international.

Pour l'établissement de ladite note de débit, ETAP adressera à la SOCIETE, dans les 5 jours
qui suivent l'enlèvement considéré, le prix réalisé à l'exportation.

Le paiement de ladite note de débit interviendra dans les 75 jours suivant la date
d'enlèvement . Etant entendu que si l'enlèvement est destiné à la Société Tunisienne de
l'Industrie de Raffinage, la valorisation de la quote-part de la production destinée au
remboursement sera faite sur la base du prix du mois durant lequel l'enlèvement a eu lieu et
déterminé par la Direction Générale de l'Energie (DGE).

Dans ce cas, le paiement de la note de débit interviendra dans les 45 jours suivant la
notification par la DGE dudit prix.

Les remboursements effectués par ETAP au titre du présent paragraphe seront considérés
comme des avances et ce dans l'attente des opérations d'audit éffectuées par ETAP
conformément aux dispositions de l'Article 1.6 du présent Accord Comptable.

v 4
Il est entendu que pour les Hydrocarbures gazeux, ladite note de débit sera établie
trimestriellement sur la base des livraisons effectuées et du prix du gaz résultant de
l'application dudit Décret n°2000-1027 du 15 mai 2000 ou du contrat de vente à
l'exportation. Dans ce cas, le paiement sera effectué dans les soixante (60) jours suivant la
réception par ETAP de la note de débit considérée.

Article 5 : Prééminence du Contrat

En cas de non-conformité des présentes dispositions avec celles du Contrat, les dispositions
du Contrat prévaudront.

Fait à Tunis, le st
En cinq (5) exemplaires originaux

Pour l'Entreprise Tunisienne Pour M.P.ZARAT Limited
d'Activités Pétrolières

Khaled BECHEIKH Tarek MEKADA

Président Directeur‘Générl Président Directeur Général

ie
ee

ù ke
